In the

United States Court of Appeals
              For the Seventh Circuit

No. 09-1610

R OBERT W. SENSKE,
                                                 Plaintiff-Appellant,
                                 v.

S YBASE, INCORPORATED ,
                                                Defendant-Appellee.


            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
           No. 07 C 2451—Charles R. Norgle, Sr., Judge.



  A RGUED S EPTEMBER 24, 2009—D ECIDED D ECEMBER 3, 2009




 Before B AUER, K ANNE, and E VANS, Circuit Judges.
   E VANS, Circuit Judge. In 2005 Robert Senske was fired
from his position as a high-ranking sales manager with
Sybase, Incorporated, a software and systems-management
company with an office in Chicago. Sybase says it
fired Senske because a client complained about his per-
formance and because he was dilatory in completing
required paperwork, was persistently tardy for meetings,
and was not a team player. Senske says he was fired
2                                                     No. 09-1610

because his manager considered him too old. Senske
sued Sybase under the Age Discrimination in Employ-
ment Act (ADEA), 29 U.S.C. §§ 621 et seq., alleging that
Sybase concocted fictional reasons to fire him in an
attempt to disguise age discrimination. The district court
concluded that no reasonable jury could find that dis-
crimination, rather than Senske’s performance deficiencies,
was the root cause for Senske’s termination and granted
summary judgment to Sybase. Senske appeals.
  We view the following undisputed facts in the light
most favorable to Senske.1 See Faas v. Sears, Roebuck & Co.,
532 F.3d 633, 640 (7th Cir. 2008). In the summer of 2002,
when Senske was 55 years old, Sybase hired him to fill the
role of Strategic Account Manager, or “SAM 2.” As a SAM
2, Senske was required to establish new, and enhance
existing, client relationships. He was also charged with
meeting certain assigned revenue quotas. Senske’s employ-
ment did not get off to a stellar start. In his first annual
performance review his then-supervisor, Terry Stempel,
rated his overall performance for 2003 as “marginal.”


1
  We note that in his reply to Sybase’s Local Rule 56.1 statement
of facts, Senske repeatedly and improperly characterizes facts
as disputed without citing evidence that directly contradicts
Sybase’s assertions. These responses are insufficient to demon-
strate a genuine fact dispute, and where Senske has re-
sponded improperly, we deem admitted the cited fact. See
Flaherty v. Gas Research Inst., 31 F.3d 451, 453 (7th Cir. 1994). We
also note that Sybase omitted from its appendix cited portions
of deposition transcripts. We have ignored any references
to testimony not in the record.
No. 09-1610                                              3

Stempel characterized Senske’s sales performance as
“unacceptable,” his pipeline of potential revenue as
“insufficient,” and his follow-through on paperwork as
lacking in “discipline.” Although his review noted that
“the employee needs to be placed immediately on a
Performance Improvement Plan,” Stempel opted not to
discipline Senske.
  In October 2004 Allan Roeder replaced Stempel as
Senske’s supervisor. Their first meeting didn’t go well.
Depending on whose story is believed, Senske was late by
at least 30 minutes, and perhaps by up to 90 minutes, in
picking Roeder up at the airport. Senske’s tardiness on
that day was not an isolated event. According to Roeder’s
supervisor, Barb Stinnett, Senske persistently was late to
or absent from weekly conference calls with the manage-
ment team.
  Although in 2003 Senske met only 54 percent of his
annual revenue goal, in the fourth quarter of 2004 he
participated in two deals that led him to achieve 186
percent of his $2.5 million sales quota. The first involved
HSBC, which had acquired Household Finance, one of
the accounts Senske inherited when he joined Sybase in
2002. Senske was authorized to offer HSBC up to a
5 percent discount off of the list price for Sybase’s prod-
ucts. When HSBC asked for more, Senske followed com-
pany policy and brought Roeder and Presales Manager
Mehul Rajparia onto the deal. Problems arose during the
closing process, but despite Roeder’s request that he
participate in the contract negotiations, Senske left it up
to Roeder and Rajparia to hammer out the details. When
4                                            No. 09-1610

the $940,000 deal closed in December 2004, Senske
received 90 percent of the commission credit.
  By far the larger of the two deals involved JPMorgan
Chase, which in 2004 merged with one of Senske’s
clients, Bank One. Prior to the merger, Senske had pro-
posed a $912,500 deal to Bank One. When the JPMorgan
acquisition was announced in the early summer of 2004,
Senske’s deal with Bank One was put on hold. Following
the merger, Senske got a call from Eric Johnson, the
head of FSI, which is Sybase’s New York-based financial
services group. Johnson told Senske that FSI would handle
the deal going forward but would split the resulting
commission with him 50-50. FSI took a new strategy on
the deal and did not ask Senske to participate in the
deal’s negotiation or closing. Senske continued to be
involved to the extent that he communicated with his
Bank One contacts and discussed with colleagues how
Sybase could generate new revenue from the merger. The
deal structured by FSI closed in December 2004 at
$5.2 million, more than five times the size of the deal
Senske originally pitched to Bank One. Nonetheless,
pursuant to his agreement with Johnson, Senske was
credited with $2.6 million in revenue from the deal.
Without that credit, Senske would not have met his
2004 revenue quota; with it, he exceeded his quota by
86 percent and became Sybase’s top North American
earner for the year. Because he exceeded his 2004 sales
quota, Senske was invited to join the President’s Club, a
reward program for high-achieving Sybase employees.
  In January 2005 Roeder completed Senske’s performance
review for 2004. Roeder gave Senske the highest possible
No. 09-1610                                              5

rating for revenue accomplishment but noted that he
would not have met his quota without the JPMorgan deal.
Roeder gave Senske lower scores in the categories of
paperwork completion and pipeline readiness. Roeder
noted that Senske “is consistently late in updating or
accurately completing weekly reports,” and commented
that his pipeline “does not meet current or future corpo-
rate guidelines for pipeline performance.” Despite these
criticisms, Roeder scored Senske’s overall performance
in the “good” category, meaning he was “meeting all,
and possibly exceeding some, performance requirements.”
  That same month Sybase introduced the managers to
a new planning tool called “blue sheets,” but Stinnett
and Roeder perceived Senske as resisting the new
method. In the ensuing months Senske maintained his
resistance, never turning in a blue sheet (or, at most,
submitting one). He also continued to be late to or
absent from weekly calls.
  In late 2004 and the first several months of 2005, Roeder
counseled Senske about problems that arose on two
of Senske’s accounts: Citadel and HSBC. Roeder
perceived Senske as having difficulty communicating
with or meeting the needs of the decisionmaker at
Citadel, Matt Swan. Roeder thought that Citadel’s tech-
nical problems remained unresolved for too long, but
despite Roeder’s prompting, Senske had not come up
with an action list to address that concern. As for the
HSBC account, Roeder fielded complaints from Eric
Johnson, who said that Senske was not sharing his HSBC
contacts or leveraging his networks with FSI, which was
6                                               No. 09-1610

handling the post-merger JPMorgan account. Roeder
discussed these complaints with Senske and told him
it was “mandatory” that he be “a participant in a team.”
  In March 2005 Roeder prepared a Performance Improve-
ment Plan (PIP) for Senske which Stinnett and Stinnett’s
boss, Steve Capelli, approved. The PIP informed Senske
that he needed to improve his account and closing
strategy and demonstrate his ability to “close competi-
tive opportunities.” Roeder noted that Senske had relied
on him to close deals with HSBC and Citadel instead of
taking ownership of the deals himself. He also relayed
some of Swann’s complaints, noting that Senske did not
understand Swann’s negotiating preferences and other
management needs. Roeder further noted that Senske
was unresponsive to his requests for timely and
complete account updates and reports. Roeder informed
Senske that he must improve his closing skills, respond
to management requests in a timely manner, provide
weekly blue sheets, and tighten up his “account plans
and strategy to the point where your accuracy
approaches 100%.” The PIP emphasized that Senske
would be fired unless he made the required improve-
ments within 60 days.
  Three key events unfolded during Senske’s 60-day PIP
period. First, in late May Senske arrived 45 minutes late
for a meeting with Citadel and then failed to take notes
during the meeting. Roeder chastised him by e-mail,
saying, “It’s a lack of professionalism to always be late. It
sends the wrong signal.” Next, in early June Swann met
with Roeder and expressed his frustration with what he
No. 09-1610                                                 7

considered Senske’s poor commitment to the Citadel
account. Swann later e-mailed Roeder saying, “I have
very limited confidence that Bob Senske and [another
employee] are capable of providing the level of support
required by Citadel.” He noted Citadel’s need for Sybase
to “deliver consistent follow up from an account manage-
ment perspective,” and emphasized his desire for
“quality, proactive support management.” Roeder for-
warded the e-mail to Stinnett, saying, “Citadel is defcon 4.
I believe this is our last chance [t]o salvage this.” Finally,
the day after Swann e-mailed Roeder, Johnson e-mailed
Stinnett to complain that Senske had “run loose” on the
HSBC account and was refusing to work with other
members of the team. Johnson told Stinnett, “This cannot
continue. Besides being counterproductive, it is just
wrong.”
  Five days later Roeder wrote a memo to human resources
recommending Senske’s termination. He referenced the
complaints from Swann and Johnson, and said that
Senske’s “lack of strategic planning forces his manage-
ment team to get his deals across the finish line.” He
further noted Senske’s ongoing tardiness to meetings,
stating that he “has been late for every meeting I have
participated in with him.” Roeder also emphasized
Senske’s persistent failure to complete blue sheets and
his lack of initiative. Stinnett and Capelli both agreed
with Roeder’s recommendation.
  After receiving Roeder’s memo, a human resources
executive, Nita White-Ivy, e-mailed Capelli saying that it
was “weird” that a member of the President’s Club would
8                                              No. 09-1610

be recommended for termination. Capelli responded
saying that Senske “made his numbers based upon two
rather large splits with another sales rep.” Stinnett for-
warded an analysis to White-Ivy showing that Senske
had made his revenue quota in only one of the
previous eight quarters, and Capelli emphasized that the
termination recommendation was based on Senske’s
poor account management. White-Ivy approved the
termination. Senske was 58 years old on the day he was
fired.
   Senske sued Sybase under the ADEA alleging that he
was fired because of his age. In response to Sybase’s
summary judgment motion, Senske argued that he met
the second and fourth prongs of the prima facie case
under the burden-shifting test established in McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), by demon-
strating that he was meeting Sybase’s legitimate expecta-
tions and that Sybase treated him less favorably than
younger, similarly situated employees. He also argued
that Sybase’s explanations for his termination were
pretext to cover up its discriminatory motive. The
district court concluded that the evidence “overwhelm-
ingly supports Sybase’s decision to terminate the plain-
tiff irrespective of his age,” and thus granted summary
judgment for Sybase. On appeal Senske renews his argu-
ment that Sybase’s explanations for firing him were
pretextual.
  We review de novo the district court’s grant of summary
judgment to Sybase. See Faas, 532 F.3d at 640. To prevail
under the ADEA Senske must show by a preponderance
No. 09-1610                                                9

of the evidence that his age was the but-for cause of
Sybase’s decision to fire him. See Gross v. FBL Fin. Servs.,
Inc., 129 S. Ct. 2343, 2352 (2009). Because Senske chose
to proceed under the indirect method of proving dis-
crimination, typically we would run through the four
factors for establishing a prima facie case under the
familiar McDonnell-Douglas test before turning to the
question of pretext. See, e.g., Martino v. MCI Commc’ns
Servs., Inc., 574 F.3d 447, 453-54 (7th Cir. 2009). But here,
Senske argues that Sybase is lying about its legitimate
employment expectations in order to set up a false ratio-
nale for terminating him. Accordingly, the question of
whether he was meeting Sybase’s legitimate expectations
merges with the question of whether Sybase’s reasons
for firing Senske are pretextual. See McGowan v. Deere &
Co., 581 F.3d 575 (7th Cir. 2009); Faas, 532 F.3d at 642.
We therefore focus on the question of pretext, bearing in
mind that without sufficient evidence of pretext Senske
cannot show that he was meeting Sybase’s legitimate
expectations. See Hague v. Thompson Distrib. Co., 436 F.3d
816, 823 (7th Cir. 2006).
   Senske may demonstrate pretext directly by showing
that “a discriminatory reason more likely motivated” his
termination, or indirectly by showing that Sybase’s ex-
planations are “unworthy of credence.” See Texas Dep’t
of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981). To
show that Sybase’s explanations are not credible, Senske
must point to evidence that they are not the real reasons
it fired him, have no grounding in fact, or are insufficient
to warrant the termination decision. See Atanus v. Perry,
520 F.3d 662, 674 (7th Cir. 2008). Senske must show that
10                                              No. 09-1610

Sybase is lying with respect to each of its proffered ex-
planations, unless this is the rare case where one reason is
so “fishy and suspicious” as to cast doubt on them all.
See Fischer v. Avanade, Inc., 519 F.3d 393, 403-04 (7th Cir.
2008). At the end of the day, the question is simply
whether “the same events would have transpired” if
Senske “had been younger than 40 and everything else
had been the same.” See Gehring v. Case Corp., 43 F.3d 340,
344 (7th Cir. 1994) (citations omitted).
  The central premise of Senske’s pretext argument is
that no juror could believe that Sybase’s top earner for
North America in 2004 would be fired for performance
deficiencies in 2005. See, e.g., Brown v. M&M/Mars, 883
F.2d 505, 510 (7th Cir. 1989) (noting that pretext may
be inferred where employee fired despite consistent
positive performance). Senske points to the undisputed
fact that he exceeded his revenue quota for 2004 and
argues that his success in that area overshadows the
shortcomings Sybase cites to justify his termination.
Senske notes that revenue generation is the most heavily
weighted performance criteria in the written review for
a SAM 2 and points out that Roeder gave Senske the
highest possible score for that criteria in his review for
2004. Senske also relies heavily on the fact that he was
invited to join the President’s Club just days before
Roeder recommended firing him. In essence, Senske
argues that given his outstanding revenue numbers for
2004, the reasons Sybase articulates—his failures to act as
a team player, complete required paperwork, or correct
his persistent tardiness, along with the client com-
plaint—are simply insufficient to warrant his termina-
No. 09-1610                                               11

tion, and accordingly a jury could find them pretextual.
See, e.g., Atanus, 520 F.3d at 674.
  Despite his efforts to cast himself as a revenue-generating
wunderkind, Senske has not rebutted the voluminous
evidence showing that his 2004 revenue performance was
anomalous. It is undisputed that Senske made only 54
percent of his revenue quota for 2003 and that Roeder’s
predecessor considered his sales performance “unaccept-
able.” In fact, Senske did not meet his revenue quota in
any of the eight quarters preceding the fourth quarter of
2004. And up until that quarter, Senske was making
only 29 percent of his annual quota for 2004.
  What’s more, Senske’s success in the fourth quarter of
2004 hinged entirely on the deals with JPMorgan and
HSBC, and Senske has not rebutted the evidence demon-
strating that Roeder and his superiors believed that the
credit he received for those deals overstated his actual
contribution. As for HSBC, Sybase showed that Senske
worked on the deal for almost two years without pro-
ducing any revenue, and when the $940,000 deal finally
closed late in 2004, he abdicated to Roeder the task of
negotiating the final details. But even if Senske fully
earned the HSBC credit, he needed the 50 percent
credit on the JPMorgan deal to exceed his 2004 quota.
  Sybase has convincingly shown that Senske’s credit for
the JPMorgan deal stems from what is known in the
sales industry as a “bluebird,” a deal that flies in the
metaphorical window with little or no work on the part of
the salesperson. Senske does not dispute that the deal he
pitched to Bank One was less than one-fifth the size of
the deal that eventually closed, nor does he dispute that
12                                            No. 09-1610

the New York office took the lead—indeed, took an
entirely new strategy—in negotiating and closing the post-
merger deal with JPMorgan. He also acknowledges that
the decision to credit him 50 percent of the commission
was made before the merger and before any of the work
on the new deal began. The only evidence Senske cites to
support his assertion that he contributed significantly
to the JPMorgan deal is his own testimony saying that
he continued to work with his Bank One contacts to
make sure they received the products they discussed pre-
merger and that he met with Sybase employees to talk
about how to generate revenue post-merger. If anything,
this evidence proves Sybase’s point—that his involve-
ment post-merger was tangential at best.
  Senske also makes much of the fact that his 2004 revenue
numbers garnered him an invitation to the President’s
Club. The evidence shows that Sybase extends member-
ship in the President’s Club to sales managers who
meet their annual quota. The parties dispute whether
there are discretionary factors above and beyond the
hard numbers, but the dispute is immaterial, because
Senske has pointed to no evidence to show that his in-
vitation was based on anything other than his bluebird-
driven 2004 revenue achievement. Senske points to White-
Ivy’s e-mail saying that it was “weird” that Roeder
was recommending the termination of a member of
the President’s Club and argues that her statement shows
that his membership should have insulated him. But
White-Ivy approved the termination after Capelli ex-
plained that his revenue numbers stemmed from a blue-
bird and Stinnett showed that in other revenue quarters
Senske consistently underperformed. These responses
No. 09-1610                                            13

show that supervisors other than Roeder—who is the
only decisionmaker Senske accuses of discriminatory
animus—agreed that Senske’s 2004 revenue numbers
did not accurately reflect his contributions. Accordingly,
a reasonable jury would not conclude that Senske’s reve-
nue performance so outweighed the cited performance
deficiencies as to raise an inference of pretext.
  Not only has Senske failed to demonstrate that
Sybase’s explanations are insufficient to justify his dis-
missal in light of his revenue performance, but he has
pointed to no evidence casting doubt on their sincerity.
See Atanus, 520 F.3d at 674. Perhaps the most solid ex-
planation is the complaint from Swann about Senske’s
management of the Citadel account. As we have noted,
mere days before the termination decision, Roeder
received what he characterized as a “defcon 4” e-mail
from Swann. In that e-mail Swann twice named Senske
and another employee as the source of his dissatisfaction
with Sybase and emphasized that Sybase’s account man-
agement was not meeting his minimum expectations.
  No reasonable juror could find that Roeder was over-
stating the seriousness of the e-mail; Swann made it clear
that Citadel would not engage in any more transactions
with Sybase until his complaints were resolved. Senske
tries to deflate the e-mail’s impact by arguing that Swann
was dissatisfied with technical issues for which the other
employee named in the e-mail was entirely responsible.
That characterization is belied by the text of the e-mail,
which repeatedly cites lackadaisical account manage-
ment as the source of Swann’s frustration. Senske was the
manager of the account. And in any event, the evidence
14                                              No. 09-1610

demonstrates that Senske’s troubles with Swann
predated the e-mail. Even before the PIP, Roeder had
counseled Senske about his failure to follow up with
Swann or interpret his needs correctly. And in the PIP
itself, Roeder cites Senske’s failure to interpret Swann’s
needs as an example of his deficient management skills.
Given these facts, no reasonable jury would believe
Senske’s theory that Roeder wrongly pinned the blame
for Swann’s discontent on him as a trumped-up excuse
to fire him for age-related reasons.
  Nor has Senske cast doubt on the sincerity of Sybase’s
determination that Senske failed to act as a team player
on the HSBC account. In his termination recommenda-
tion, Roeder explained that Eric Johnson, the New York
executive who helped coordinate the JPMorgan deal,
complained repeatedly that Senske failed to return phone
calls and was not perceived as a team player. Senske
argues that this complaint is insincere because, he says,
he followed company policy on the HSBC account by
dealing directly with a global account manager rather
than the New York office. But even if that were the
correct protocol, it does not change the fact that Roeder
had to field complaints from the New York office that
Senske was cutting off the team in a way that was counter-
productive. And in any event, the question is not
whether Roeder correctly assessed his ability to work
with the team, but rather whether he did so honestly. See
Schuster v. Lucent Techs., Inc., 327 F.3d 569, 575 (7th Cir.
2003). Given that the record shows that the team-player
complaint originated with Johnson and not Roeder, no
reasonable jury would conclude that Roeder fabricated
this justification as pretext to hide discriminatory animus.
No. 09-1610                                               15

  Because the customer and internal complaints are
sufficient, standing alone, to show that Senske’s age
was not the but-for cause of his termination, see Gross, 129
S. Ct. at 2352, we review Sybase’s remaining explanations
only to ensure that nothing about them is so fishy as to
create doubt where so far none has been shown, see
Fischer, 519 F.3d at 403-04. First, there is the matter of
Senske’s recurring tardiness. Both Stinnett and Roeder
expressed frustration with Senske’s persistent tardiness
to team phone calls, and the evidence shows that the
problem spilled over into arguably more important
engagements, such as picking his boss up at the airport
and attending client meetings.
  Senske does not seriously attempt to dispute the facts
showing that he was commonly late but instead argues
that a jury could infer pretext from what he characterizes
as Sybase’s “shifting position” on whether tardiness was
a factor in its termination decision. See Schuster, 327 F.3d
at 577. As evidence of the supposed shift, Senske points
to Sybase’s response to a questionnaire it completed in
connection with the agency-review precursor to this
suit. The questionnaire asked Sybase to respond to a
number of questions if “attendance was a factor” in
Senske’s termination. Sybase responded that the question
is “not applicable.” Senske points out that one of the
follow-up questions Sybase would have answered if
attendance were a factor was, “what constitutes an occur-
rence of . . . tardiness.” Under Senske’s tortured reading of
the question, Sybase’s “not applicable” response shows
that tardiness was not among the original explanations
for his termination. But Sybase has never asserted that
attendance (as opposed to tardiness) was a factor in his
16                                               No. 09-1610

termination, and under a straightforward reading it was
not required to answer the follow-up question about
tardiness unless it agreed that attendance was a factor.
Especially when held against the unrebutted evidence
that Senske’s bosses were frustrated by his tardiness for
months, there is no obvious inconsistency that permits
an inference of pretext. See id. at 577-78. And by no
means is the supposed shift so fishy as to render suspect
the other nondiscriminatory explanations. See Fischer,
519 F.3d at 403-04.
  Next, Senske argues that there is a material fact dispute
over whether Roeder’s dissatisfaction with Senske’s
paperwork motivated his termination recommendation.
Again, Senske makes only a half-hearted attempt
to show that he met the paperwork requirements (he
didn’t), but instead argues that a jury could infer pretext
because, according to him, Roeder held three younger
employees—Michael Clark, Heather Jones, and Jonathan
Dorsey—to lower standards even though none of them
were meeting their annual revenue quotas. But Senske
has not shown that any of these younger colleagues
were similarly situated to him. Although the “similarly
situated” concept is a flexible one, Henry v. Jones, 507 F.3d
558, 564 (7th Cir. 2007), the comparators must be similar
enough that differences in their treatment cannot be
explained by other variables, such as distinctions in
their roles or performance histories, Filar v. Bd. of Educ. of
Chi., 526 F.3d 1054, 1061 (7th Cir. 2008). Here, the
evidence shows that Senske’s three colleagues were SAM
2s at the time of this litigation, but Senske has not shown
that Clark or Jones held that position during Senske’s
employment. The evidence shows that at the time of
No. 09-1610                                                     17

Senske’s employment Clark and Jones had less experience
than Senske and held lower-ranking sales positions.
Sybase was entitled to hold lower-ranking employees to
lower standards than those it applied to Senske. See
Hoffman v. MCA, Inc., 144 F.3d 1117, 1124 (7th Cir. 1998).
There is conflicting evidence over whether Dorsey was
a SAM 2 in 2004, but even if he was, and the same stan-
dards applied to him and Senske, Senske has not shown
that Dorsey—nor any of the supposedly similar em-
ployees, for that matter—never turned in required blue
sheets. Nor has he shown that they were consistently
tardy or the subject of client and internal complaints. In
short, Senske simply has not shown that any of his com-
parators were similar enough to him to render suspicious
any supposed distinctions in their treatment.2 See Filar,
526 F.3d at 1061.
  Finally, Senske argues that he has submitted direct
evidence from which a jury could conclude that age, rather



2
  Senske tries to apply the “shifting explanations” tack to
Sybase’s position with respect to whether his three colleagues
are in fact similarly situated, but the attempt merits little
attention. Senske asserts that Sybase admitted in its response
to an interrogatory that the three colleagues he identifies are
similarly situated and then in briefing shifted its position. The
interrogatory asked Sybase to identify people with Senske’s
job title, and Sybase listed the three colleagues. But Sybase
has never disputed that by 2006—when it answered the interrog-
atory—the three colleagues had become SAM 2s. That does not
mean it admitted similarity in the first half of 2005, and so, once
again, the supposed shift Senske identifies is not a true inconsis-
tency.
18                                             No. 09-1610

than the cited professional shortcomings, most likely
motivated Sybase’s decision to fire him. See Burdine, 450
U.S. at 256. His direct evidence of pretext consists of the
undisputed facts that within his first nine months at
Sybase Roeder fired the two oldest managers under his
supervision: Senske and Jeffrey Stutz. Senske calls this
timing suspicious, but it is suspicious only if Senske
shows that Sybase’s reasons for firing them are false. The
evidence shows that Roeder fired Stutz because of his
poor sales performance. Senske summarily asserts that
Roeder lied about Stutz’s “quota and performance,” but
the argument is underdeveloped and unsupported by
the evidence to which he points. Even if the evidence
supported his assertion that Roeder lied with respect to
Stutz’s termination, that evidence would not overcome
the virtual avalanche of documentation showing that
Senske’s performance consistently fell short of Sybase’s
expectations. Accordingly, we agree with the district
court’s conclusion that no reasonable jury could find
that his age was the real reason behind Senske’s termina-
tion.
 The judgment of the district court is A FFIRMED.




                          12-3-09